Name: Commission Regulation (EEC) No 250/91 of 31 January 1991 amending for the first time Regulation (EEC) No 1850/90 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 27/62 Official Journal of the European Communities 1 . 2. 91 COMMISSION REGULATION (EEC) No 250/91 of 31 January 1991 amending for the first time Regulation (EEC) No 1850/90 fixing countervailing charges on seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 1 239/89 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 1850/90 (3) fixed countervailing charges on seeds in respect of a certain type of hybrid maize and sorghum for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which , under the terms of Article 4 (2) of Commission Regulation (EEC) No 1665/72 ^, as amended by Regulation (EEC) No 281 1 /86 (6), requires that these charges be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1850/90 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 February 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 246, 5. 11 . 1971 , p. 1 . O OJ No L 128, 11 . 5. 1989, p . 35 . O OJ No L 168 , 30 . 6. 1990, p . 38 . (4) OJ No L 81 , 28 . 3 . 1990, p . 34. O OJ No L 175, 2. 8 . 1972, p . 49. 1 . 2 . 91 Official Journal of the European Communities No L 27/63 ANNEX Countervailing charge on hybrid maize for sowing (ECU/100 kg) CN code Amount of countervailing charge (') Country of origin (2) 1005 10 11 1,8 048 13,8 404 15,9 064 32,4 066 32,4 1 1005 10 13 0,7 512 8,2 400 l 9,5 404 I 19,8 528 l 20,2 048 I 21,7 062 26,0 068 27,2 064 39,9 066 39,9 2 1005 10 15 38,8 346 42,4 388 53,7 038 80,9 528 1 89,3 064 89,9 052 110,0 048 110,0 066 I 132,2 404 132,2 3 (') The countervailing charge may not exceed 4 % of the customs value. In the case of Spain it may not exceed the rate obtained by alignment on the Common Customs Tariff in accordance with the timetable specified in the Act of Accession. (2) Origin identification : 1 Other countries with the exception of Austria, Chile and the United States 2 Other countries with the exception of Japan, Austria and Turkey 3 Other countries with the exception of Bulgaria, Austria, the United States and Chile 038 Austria 048 Yugoslavia 052 Turkey 062 Czechoslovakia 064 Hungary 066 Romania 068 Bulgaria 346 Kenya 388 South Africa 400 the United States 404 Canada 512 Chile 528 Argentina